 1                                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      J & J SPORTS PRODUCTIONS,               Case No.   CV 16-02898 WDK-PLA
12    INC.,

13                 Plaintiff,                 JUDGMENT

14                   v.

15    ANA JULIA ROSAS, ET AL.,

16                 Defendants.

17
18         Judgment is hereby entered in favor of plaintiff J & J Sports Productions,
19   Inc. and against defendants Ana Julia Rosas, individually and d/b/a La Parrillada
20   De Covina Restaurant and Raxel, Inc., an unknown business entity d/b/a La
21   Parrillada De Covina Restaurant, upon the Court’s grant of summary judgment in
22   favor of plaintiff. [See Doc. No. 29.]
23         IT IS HEREBY ORDERED AND ADJUDGED:
24         1. Defendants Ana Julia Rosas, individually and d/b/a La Parrillada De
25   Covina Restaurant and Raxel, Inc., an unknown business entity d/b/a La Parrillada
26   De Covina Restaurant, shall pay the plaintiff, J & J Sports Productions, Inc.,
27   $6,000.00 in total damages. Pursuant to Local Rules 54-10 and 54-11 plaintiff
28   may submit its motion for costs and attorneys’ fees within fourteen (14) days.
 1         IT IS FURTHER ORDERED that the Plaintiff shall serve, by United States
 2   mail or by telefax or by email, copies of this Judgment on counsel for the
 3   defendants or the pro se defendants in this matter.
 4
 5
 6   Dated: October 18, 2018

 7                                   _____________________________________
 8                                   William Keller
 9                                   United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
